                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

TERRY A. RAYMOND,               )
                                )
      Plaintiff,                )
                                )
vs.                             )                     CIVIL ACTION NO. 19-00244-KD-B
                                )
LAKE OSPREY RV RESORT LLC;      )
LAKE OSPREY RESORT REAL ESTATE, )
LLC; and LAKE OSPREY RV COUNTRY )
CLUB OWNERS ASSOCIATION, INC.   )
                                )
      Defendant.                )

                                              ORDER

       Previously, the Court ordered Plaintiff Terry A. Raymond to amend the complaint to

properly allege the citizenship of the members of Lake Osprey RV Resort, LLC and Lake Osprey

Resort Real Estate, LLC (doc. 12). He has now filed the First Amended Complaint (doc. 13).

       Raymond now alleges that the LLCs are Alabama entities, that are “citizen[s] of

Alabama” with their “principal place of business located in Alabama.” (Id.). However, the Court

ordered Raymond to allege the citizenship of the members of the LLCs. Again, for purposes of

determining diversity of citizenship, “a limited liability company is a citizen of any state of

which a member of the company is a citizen.” Rolling Greens, MHP, L.P. v. Comcast SCH

Holdings, L.L.C., 374 F.3d 1020, 1022–23 (11th Cir. 2004) (accord Mallory & Evans

Contractors & Engineers, LLC v. Tuskegee Univ., 663 F.3d 1304, 1305 (11th Cir. 2011) (per

curiam).

       Alleging that the LLCs were organized under the laws of Alabama, are citizens of

Alabama, and have their principal place of business in Alabama is not sufficient. Mallory &

Evans Contractors & Engineers, LLC, 663 F.3d at 1305 (“The complaint in this case alleges that
Plaintiff Mallory & Evans Contractors and Engineers, LLC … is a ‘Limited Liability Company

created under the laws of the State of Georgia’ with ‘[i]ts principal place of business ... in

Scottdale, Georgia.’ … This is an insufficient allegation of its citizenship. In Rolling Greens

MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir.2004), we held that

a limited liability company, like a partnership, ‘is a citizen of any state of which a member of the

company is a citizen.’ We continued: ‘To sufficiently allege the citizenships of these

unincorporated business entities, a party must list the citizenships of all the members of the

limited liability company....’ Id.”).

         Accordingly, the First Amended Complaint is STRICKEN and Raymond, the party who

bears the burden of establishing the existence of federal jurisdiction,1 is ORDERED to file an

amended complaint on or before November 22, 2019, to list the citizenship of all the members

of Lake Osprey RV Resort, LLC and Lake Osprey Resort Real Estate, LLC.

         DONE and ORDERED this the 14th day of November 2019.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




1
    Beavers v. A.O. Smith Electrical Products Co., 265 Fed. Appx. 772, 778 (11th Cir. 2008).


                                                  2
